Citation Nr: 1340372	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-31 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2010 VA examination, the examiner reported that she reviewed a May 2004 private hearing examination.  When the examiner gave her rationale, she explained that the "Veteran's civilian occupation and annual hearing conservation tests revealed a decrease in hearing thresholds when comparing [the] audiogram from 05 May 2004 to 06 May 2009 bilaterally," and went on to opine that "[i]t is more likely than not that the Veteran's current hearing loss and tinnitus is related to his occupational and recreational high intensity noise exposure than military [service]..."  The May 2010 rating decision also specifically references this May 2004 hearing examination when explaining the reasons for denying the Veteran's hearing loss claim.  However, this May 2004 hearing examination is not associated with the claims file.  It is not listed in the evidence reviewed in the May 2010 rating decision or the October 2012 statement of the case.  As such hearing test would be useful in adjudicating the Veteran's claims, especially one that is specifically relied upon by the VA examiner in giving the rationale for her negative service connection opinion, these matters must be remanded so that the record may be completed.  

Accordingly, the case is REMANDED for the following action:

1. Conduct a search to locate record(s) of the Veteran's May 5, 2004 private hearing test, as referenced in the April 2010 VA examination.  If located, this document must be associated with the record.  All efforts to locate this document should be documented in the claims file.  If the hearing test cannot be located, the Veteran must be notified and provided the opportunity to resubmit the information. 

2. Thereafter, readjudicate the claim.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


